I dissent in this case because the court has assumed jurisdiction of the cause squarely in the teeth of its own rule, Rule 30 (d), providing simply that "original petitions in mandamus will not be entertained by this Court unless a state officer, state board, state functionary, or some other agency authorized to represent the public generally is named as respondent," which has been invoked time and time again when attorneys have sought writs of mandamus against respondents not falling in any of the above categories. I am not conscious of any reason why it should not be observed here.